Title: To Thomas Jefferson from James Monroe, 6 April 1824
From: Monroe, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Washington
                            April  1824
                        
                    The claim of the State, for the allowance of interest, on monies borrowed & applied to the payment of the militia in the late war, has been considerd by the administration, in a full meeting, at the instance of the Senators, & of Mr Cabell, & the result has been, that the allowance could not be made by the Executive, the uniform decision in such cases, having been against it. The claim will be brought before Congress, and either by me, or the members, as may be deemd most advisable. If presented by me, as there are many States having similar claims, it is thought that I should, take it up on general principles, applicable to all, & it was urgd in the admn & apparently acquiescd in, that if a state had money in hand, as was the case with Maryland; & paid it to the militia as called for, that the State is entitled to interest, in the principles of justice, in equal  degree, as if she had borrowed the money, & paid the interest on it. It was urgd that if there was any thing peculiar, in the circumstances, of the claim of Virga, more favorable, than of the other States, it might be urgd with greater advantage, if brought forward, by the members, than by me: I shall make myself master of the subject, and take any course, safe & proper in itself, which may be most agreeable to our members, & in accord with the views of the admn. Should you have formd any opinion on this head, it will give me pleasure to be made acquainted with it. My solicitude is the greater, from the reliance on this fund, in aid of our University, on which the State, & indeed our whole system of govt, so essentially depend.You are acquainted with all the circumstances, relating to the compact with Georgia, enterd into in 1802 for the extinguishment of the Indian title to land, within the State, on the condition specified. During your term, & that of Mr Madison, much land was acquird, as there has been, since I hold this office. I was also going on, to press the object, with much zeal, & as I thought in harmony, with the delegation from the State, looking to the claims of humanity as well as of right on the part of the Indians, when on an earnest remonstrance, from a deputation of the Cherokee nation here, against further uprises, or appropriations of money to obtain , which was communicated to the members from the State, they addressed to me a letter replete with the most bitter reproaches, expressd in the harshest language, against the conduct of the Executive in the execution of that article of the compact, from its date. I take this however to myself, for whom it was I presume principally intended. Being satisfied that Mr Crawford Knew nothing of the measure, I communicated the papers to him, with an intimation, that if the members asked to withdraw their paper, I would permit it. He disapprovd their conduct, intimated through one, to the others, his wish that they would withdraw it. They met, & decided that they would not withdraw it, nor communicate with him on the subject. Finding it necessary to bring the wishes  of the state before Congress, I sent in this paper, with others, with a message, some few days since. I will forward to you a copy of the message & documents as soon as printed.I send you a copy of the message & documents relating to the Massachusetts claim, for militia services in the late war. On great consideration of the subject, & communication with the most enlightend of the republicans of that section, I was satisfied, that the measure, especially should it be supported, by the republicans to the south, great aid to the republican party, to the Executive, & in consequence to our system of govt.very respectfully & sincerely your friend
                        James Monroe